UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1766


JOHN HOWARD, SR.,

                Plaintiff – Appellee,

          v.

STARSHA SEWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-02205-DKC)


Submitted:   November 14, 2014             Decided:   November 25, 2014


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Starsha     Sewell      appeals       the    district       court      remanding

this removed action to state court for lack of jurisdiction.                                    An

order    remanding         a   case     to      state       court     is       generally       not

reviewable on appeal or otherwise.                      28 U.S.C. § 1447(d) (2012).

The     Supreme      Court       has        limited     the       scope        of     § 1447(d),

prohibiting appellate review of remand orders based on a defect

in the removal procedure or lack of subject matter jurisdiction.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996);

see 28 U.S.C. § 1447(c) (2012).                     In this case, remand was based

on    lack    of   subject     matter        jurisdiction         over     a    child    custody

dispute.           Accordingly,        we    dismiss        the     appeal      for     lack    of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before       the   court   and    argument          would     not    aid       the    decisional

process.

                                                                                       DISMISSED




                                                2